DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2021 has been entered and considered. Rejections and/or objections not reiterated from the previous office action mailed 28 July 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 2, 4, 11, 14-17 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cubiccioti, R. (“Cubiccioti”; U.S. Pre-Grant Publication Number 2005/0089890). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 13 April 2020, and as newly set forth against added claim 33. A response to applicant’s traversal follows the reiterated rejection below.
Claim 1 recites a singlet nucleic acid aptamer complex comprising: a first portion folded into a tertiary structure comprising a random sequence of nucleotides that is able to bind to a target molecule; and a second portion comprising either the 3’ or 5’ terminal region, wherein the second portion is hybridized to a first haplomer and a second haplomer; wherein the first haplomer comprises: a hybridization region that is hybridized to the second portion of the singlet 
Claim 2 recites the singlet nucleic acid aptamer of claim 1, wherein both the first portion and second portion comprise a primer binding site at their terminal ends.
Claim 4 recites the singlet nucleic acid aptamer of claim 1, wherein both the first portion and second portion of each aptamer comprise a primer binding site at their terminal ends.
Claim 11 recites the nucleic acid aptamer complex of claim 1 wherein the nucleic acid comprises DNA nucleotides, RNA nucleotides, phosphorothioate-modified nucleotides, 2-O-alkylated RNA nucleotides, halogenated nucleotides, locked nucleic acid nucleotides (LNA), peptide nucleic acids (PNA), morpholino nucleic acid analogues (morpholinos), pseudouridine nucleotides, xanthine nucleotides, hypoxanthine nucleotides, 2-deoxyinosine nucleotides, or other nucleic acid analogues capable of base-pair formation, or any combination thereof.
Claim 14 recites the nucleic acid aptamer complex of claim 1 wherein the first portion folded into a tertiary structure comprising s random sequence of nucleotides is identified as being able to bind to a target molecule is on a cell surface upon performing a SELEX process.
Claim 15 recites the nucleic acid aptamer of claim 1 wherein the hybridization region of the first haplomer and/or the first haplomer comprises from about 10 to about 18 nucleotides in length. It is noted that this claim recites a redundant pair of first haplomers, a point of indefiniteness which is raised above. Furthermore, the length limit recited is not considered limiting with regard to the overall sequence that comprises the first haplomer, given the use of the open term “comprises”.

Claim 17 recites a population of nucleic acid aptamers comprising two or more of the nucleic acid aptamers of claim 1 wherein the 5 ’ or 3 ’ ends of the aptamers are selected for accessibility to pairs of first and second haplomers.
Claim 33 recites the singlet nucleic acid aptamer complex of claim 1, wherein the reactive effector moiety of each of the first and second haplomers comprises a bio-orthogonal moiety that can react with each other to allow the formation of a templated assembly product comprising the two reactive effector moieties of each of the first and second haplomers.
Cubicciotti teaches nucleotide-based multi-molecular structures capable of positioning at least two specific recognition pairs within close spatial proximity at a functional coupling distance in order to provide molecular scale devices with desired properties. See paragraph [0016] for example. Cubicciotti teaches that selected molecules positioned by specific recognition using affinity-based templates can subsequently be permanently or pseudoirreversibly attached to one another or to the template using well known chemical and enzymatic methods, e.g., covalent crosslinking reagents, ligases and synthetases. See paragraph [0019] for example. Cubicciotti contemplates the use of aptamers for this process throughout, for example in paragraphs [0020]-[0029]. It is noted that claim 14 has been amended to recite that the first portion is identified as being able to bind to a target sequence via a SELEX method, which Cubicciotti teaches at paragraph [0556]. Accordingly, Cubicciotti teaches a singlet nucleic acid aptamer comprising a first portion folded into a tertiary structure that is able to bind to a target molecule and a second portion that is hybridized to a hybridization region of other nucleic acid entities that are themselves bound to what may be fairly considered “reactive effector 
With regard to newly added claim 33, Cubicciotti is considered to teach nucleic acid molecules conjugated to ligands, wherein such nucleic acid-conjugated-ligands can each be hybridized to an aptamer to be brought into spatial proximity for the purpose of reacting said ligands with each other as discussed above. Each nucleic acid-conjugated-ligand of Cubicciotti reads on the recited haplomer, i.e. a hybridization region (i.e. nucleic acid) conjugated to a reactive effector moiety, wherein said haplomer hybridizes to the aptamer taught by Cubicciotti as discussed above. The “bio-orthogonal moiety” is considered to read on nothing more than the ligand of Cubicciotti, and binding of these “haplomers” (i.e. “nucleic acid-conjugated-ligands” of Cubicciotti) to the aptamer of Cubicciotti would naturally result in the formation of a templated assembly product. The claims are anticipated therefore.

Response to Traversal
Applicant traverses the instant rejection by arguing that Cubicciotti does not teach every feature recited in the rejected claims. Applicant grants that Cubicciotti may encompass some components recited in Applicant’s claimed invention, but argues that “it is not clear at all” that Cubicciotti teaches or suggests an arrangement and is individual elements as recited in claim 1.
Specifically, applicant’s response of 26 January 2021 alleges at page 6 bridging to page 7 (underlined emphasis in original; bolded emphasis supplied):
“…[t]he Office has not identified specific components of Cubiccioti that are equivalent to the specific components recited in Applicant’s claims. For example, the Office appears not to have identified in Cubiccioti the component that is equivalent to the two haplomers (with each having (i) and (ii) components as described above) hybridized to the first portion of (A) folded into a tertiary structure comprising a random sequence of nucleotides and a second portion comprising either the 3’ or 5’ terminal region. Thus, Cubiccioti does not teach every feature recited in claims 1, 2, 4, 11, 

This argument has been fully considered but is not persuasive. All such limitations of the claimed invention are either clearly disclosed by Cubicciotti or otherwise placed by Cubicciotti in the possession of the public in a manner sufficient to constitute anticipation. Although each of the bolded limitations above have been previously pointed to with specificity, Applicant’s bolded allegation arguing that the Office has not identified specifically where certain limitations are taught in Cubicciotti is taken in parts in order to be as explicit as possible.
Applicant alleges that the Office has not identified in Cubiccioti the component that is equivalent to the “…two haplomers (with each having (i) and (ii) components as described above)…”. It is noted that each of “i” and “ii” recite “a hybridization region that is hybridized to the second portion of the singlet nucleic acid aptamer and a reactive effector moiety”. This is in fact taught by Cubicciotti throughout, and for example at paragraphs [0015] and [0016] (emphasis added): 
“[0015] It is well known that nucleotides can be modified by covalent attachment of ligands (e.g., DNP, digoxigenin, biotin) and receptors (e.g., antibodies), but the art is silent with respect to use of nucleotides as positioning devices for attachment of multiple specific binding pairs in suitable juxtaposition to enable functional coupling between, e.g., two specifically bound effector molecules. 
[0016] The instant invention describes nucleotide-based…structures…capable of positioning at least two specific recognition pairs (e.g., a pair of specific binding pairs, optionally including at least one shape recognition pair) within close spatial proximity (i.e., within functional coupling distance).”

Accordingly, a nucleotide sequence modified by covalent attachment of a ligand that is thereafter positioned with a second member of the pair also comprising a nucleotide sequence modified by covalent attachment of a ligand that is positioned within close spatial proximity to allow functional coupling to occur is considered to read on two haplomers of the instantly recited components (i) and (ii). 
Regarding the alleged failure of the office to indicate where in Cubicciotti where it is disclosed that two such haptamers are “…hybridized to the first portion of (A) folded into a tertiary structure comprising a random sequence of nucleotides…”, Applicant’s attention is directed to paragraph [0019], which teaches (with emphasis added):
“The ability to intimately combine within a single multimolecular structure at least two specific recognition pairs with different specificities (i.e., with control over the relative positions of or distance between constituent molecules) enables the design and construction of molecular-scale devices… Two members of a specific binding or shape recognition pair or even two different specific recognition pairs can be tethered by pseudoirreversible (e.g., covalent, avidin/biotin-based, or hybridization-based) incorporation within a nucleotide-based, aptameric, heteropolymeric or nonnucleotide device…”

The “specific binding or shape recognition pair” reads on the haplomers of (i) and (ii) as discussed above, Accordingly, their hybridization-based tethering within an aptamer device is considered to read on “…hybridized to the first portion of (A) folded into a tertiary structure comprising a random sequence of nucleotides…”. It is well-known to one of ordinary skill in the art that aptamers fold into a tertiary structure in order to effect aptameric function, and furthermore, that is both well known to those of ordinary skill in the art and taught throughout by Cubicciotti that aptamers are developed from randomized sequences. 
Finally, it is further noted that, contrary to applicant’s allegation that the office has not identified specific components of Cubicciotti with regard to the above identified limitation, applicant’s attention is directed to passages starting at page 6, line 6 of the first full paragraph of the final rejection entered 28 July 2020, where the examiner points to these same passages in support of the rejection. Accordingly, the allegations that Cubicciotti does not teach the limitations cited by applicant and that the Office has not pointed to wherein Cubicciotti such teachings exist is incorrect and unpersuasive therefore.
Applicant asserts that Cubicciotti does not teach the limitations of newly added claim 33. However, this is not persuasive since claim 33 merely recites limitations addressed in the rejection as originally set forth. For example, Cubicciotti is considered to teach nucleic acid molecules conjugated to ligands, wherein such nucleic acid-conjugated-ligands can each be . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 11, 12, 14-17 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cubicciotti (supra) as applied to claims 1, 2, 4, 11, 14-17 and 33 above. This rejection is repeated for the same reasons of record as set forth in the Official action mailed 13 April 2020. A response to applicant’s traversal follows the reiterated rejection below.
Claim 12 recites the nucleic acid aptamer of claim 1 wherein the hybridization region of the haplomer and the portion of the aptamer which hybridizes to the hybridization region of the haplomer both comprise L-DNA.
The teachings of Cubicciotti are relied upon as discussed above. Cubicciotti does not teach the use of L-DNA. However, L-DNA aptamers were well-known in the art prior to the time prima facie obvious at the time the invention was filed.

Response to Traversal
Applicant traverses the instant rejection by arguing that the same reasons set forth above with regard to the anticipation rejection apply to render the instantly claimed subject matter not obvious in view of Cubiccioti. However, the reasons for traversal of Cubicciotti are not persuasive, which renders the instant rejection obvious for the same reasons discussed above in the anticipation rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 2, 4, 11, 12 and 14-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,603,385. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims would anticipate the pending claims if the issued claims were available as prior art. The pending claims are discussed above. The issued claims recite a pair of targeted templated assembly reactants comprising: a first targeted templated assembly reactant comprising:
a)    at least one nucleic acid recognition moiety that binds a target nucleic acid sequence;
b)    at least one effector partial moiety; and
c)    at least one selectively-reactive moiety; and a second targeted templated assembly reactant comprising:
a)    at least one nucleic acid recognition moiety that binds a target nucleic acid sequence, wherein the sequence is adjacent to the sequence to which the nucleic acid recognition moiety of the first targeted templated assembly reactant binds;
b)    at least one effector partial moiety; and
c)    at least one selectively-reactive moiety;
wherein the selectively-reactive moiety of the first targeted templated assembly reactant is reactable with the selectively-reactive moiety of the second targeted templated assembly reactant, wherein the target nucleic acid sequence is selected from a cancer-specific nucleic acid sequence, a viral nucleic acid sequence, a microbial-specific nucleic acid sequence, a differentially expressed gene, a disease-specific nucleic acid sequence, and a fragment, portion or a nucleic acid gene product thereof: wherein the reaction between the selectively-reactive moiety of the first targeted templated assembly reactant and the selectively-reactive moiety of the second targeted templated assembly reactant forms a covalent bond between the selectively-
The pending claims are broader than the issued claims, and thus the issued claims would anticipate the pending claims if they were available as prior art.

Response to Traversal
Applicant traverses the instant rejection by arguing that the two portions of the instant singlet nucleic acid aptamer complex do not incorporate a) at least one nucleic acid recognition moiety that binds a target nucleic acid sequence, b) at least one effector partial moiety, and c) at least one selectively-reactive moiety. In response however, this is not persuasive since the instant singlet nucleic acid aptamer complex clearly comprises at least one nucleic acid recognition moiety that binds a target nucleic acid sequence (i.e. haplomer binding to aptamer as recited instantly), and further, comprises “at least one effector partial moiety” AND at least one selectively-reactive moiety. It is emphasized that a reasonably broad reading of the term “moiety” does not exclude that the “effector partial moiety” and the “selectively-reactive moiety” of the competing claims may reside on a single molecule, such as the reactive effector moiety as instantly recited. Accordingly, this argument is unpersuasive therefore. 
Furthermore, this interpretation also renders moot applicant’s arguments that the instant situation is an issue of domination. The patented claims would in fact anticipate the present Graham v. Deere-type) analysis is required to properly set forth an obviousness-type double patenting rejection. However in the instant scenario, the issued claims are not considered to comprise a nonobvious variant residing within the scope of a competing claim. The issued claims are considered to reside fully within the scope of the applied-for claims, in such a manner as to fully anticipate the instantly recited invention.  Accordingly this is not a case of domination since there are no missing elements in the issued claims in comparison to the present claims. The rejection is considered proper since the issued claims are not drawn to a nonobvious variant given the anticipatory nature of the patented subject matter with regard to the instant claims. The rejection is properly maintained therefore.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633